EXAMINER’S COMMENT
Pending Claims
Claims 73-81 and 83-90 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claims 73-81 and 83-90 has been overcome by amendment.

Terminal Disclaimer
The terminal disclaimer filed on June 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,647,835 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the following rejection has been overcome:
The rejection of claims 73-81 and 83-90 on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 18 of U.S. Patent No. 10,647,835. 

The terminal disclaimer filed on June 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,913,839 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the following rejection has been overcome:
The rejection of claims 73-81 and 83-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 18 of U.S. Patent No. 10,913,839. 

Allowable Subject Matter
Claims 73-81 and 83-90 are allowed.

 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
June 17, 2022